Citation Nr: 0832648	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  96-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a thoracic spine strain from October 8, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from September 1980 to 
December 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office & Insurance Center (RO), which continued 
a noncompensable evaluation for dorsal sprain residuals.

In an April 2003 rating decision, the RO granted a 10 percent 
evaluation, effective October 8, 1997, and reclassified the 
disability as residuals of a thoracic spine strain.  The 
veteran asserts she warrants an evaluation in excess of 
10 percent.

The Board had remanded this claim in October 2000, October 
2003, and August 2006 for additional development and 
adjudicative action.  The claim for entitlement to a 
compensable evaluation for residuals of a thoracic spine 
strain prior to October 8, 1997, was denied by the Board in 
the August 2006 decision.  Thus, only the portion of the 
claim addressing what evaluation is warranted as of October 
1997 is currently before the Board.  


FINDING OF FACT

Residuals of a thoracic strain have not been manifested by 
favorable ankylosis of the dorsal spine; by forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; by a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or by 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a thoracic spine strain since October 8, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 
5291 (2003); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  It must be noted that the 
veteran's claim for increase was filed prior to the passage 
of the VCAA.  Therefore, it was impossible for VA to provide 
her with the proper notice prior to initial consideration of 
her claim.  Following the passage of the VCAA, VA notified 
the veteran in May 2002, February 2004, and September 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  An August 
2006 letter also informed the veteran of how ratings and 
effective dates are assigned.  The March 1996 statement of 
the case and the December 2005 supplemental statement of the 
case informed the veteran of the rating criteria which would 
provide a basis for an increased rating.  Her claim was 
readjudicated in an October 2007 supplemental statement of 
the case.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, to include multiple private medical records and VA 
medical records.  VA attempted to obtain records the veteran 
had identified from "Body Mind and Soul."  After several 
attempts to obtain those records, the veteran stated she 
wanted the claim to be considered without those records.  See 
veteran's statements received in June and July 2005.  VA has 
provided the veteran with several VA examinations in 
connection with her claim.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  She was 
provided the opportunity to present pertinent evidence in 
light of the notice provided, and her written statements 
reflect an understanding of what was required to support her 
claim for a higher rating.  Because the veteran has notice of 
the rating criteria, and because the claim has been 
readjudicated, no prejudice exists.  There is not a scintilla 
of evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of these 
adjudications.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes her written contentions, service 
treatment records, private and VA medical records, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The general rating criteria for spinal disabilities under 38 
C.F.R. § 4.71a, were revised in September 2003.  The veteran 
was notified of the September 2003 change in the criteria in 
a December 2005 supplemental statement of the case.  
Accordingly, adjudication of her claim may go forward.  See 
Bernard v.  Brown, 4 Vet. App. 384, 393 (1993).
 
Old Regulations.  Under the regulations in effect prior to 
September 26, 2003, moderate and severe limitation of dorsal 
motion warranted a 10 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5291.  A 20 percent evaluation was 
warranted when there was favorable ankylosis of the dorsal 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5288.
 
New Regulations.  Under the amendment to the Rating Schedule 
that became effective September 26, 2003, a general rating 
formula was instituted for evaluating diseases and injuries 
of the spine, including a strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  The thoracic spine has been combined 
to be evaluated with the lumbar spine.  These criteria are 
controlling regardless of whether there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  In this respect, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  A 20 percent evaluation is also 
warranted when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

Note (1): VA will evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating a loss of motion consideration is given to 
the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, the United States 
Court of Appeals for Veterans Claims explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
 
The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for residuals of a 
thoracic strain at any time since October 1997.  It must be 
noted that the veteran is at the maximum evaluation available 
under the old thoracic rating criteria in the absence of 
competent evidence that her thoracic spine was ankylosed 
during the appellate term.  Thus, she cannot receive a higher 
evaluation based on the old criteria-even by analogy, as the 
veteran's range of motion of spine is almost normal.  Thus, 
the former criteria do not assist her claim for a higher 
evaluation.  

If the Board applies the criteria in effect as of September 
2003, an evaluation in excess of 10 percent is also not 
warranted.  In order to warrant a rating in excess of 
10 percent under the current criteria for rating diseases and 
injuries of the spine, the evidence must show that the 
veteran's thoracolumbar spine disability is productive of 
limitation of forward flexion of the thoracolumbar spine 
between 30 and 60 degrees or a combined evaluation of 
120 degrees or less.  A March 1999 VA examination report 
shows 95 degrees of flexion, and a combined range of motion 
of 295 degrees.  An August 1999 VA examination report shows 
flexion to 90 degrees, and a combined range of motion of 
290 degrees.  A September 2001 VA examination report shows 
95 degrees of flexion, and a combined evaluation of 
370 degrees.  A March 2003 VA examination report shows 
85 degrees of flexion, and a combined range of motion of 
268 degrees.  Finally, an October 2006 VA examination report 
shows the veteran had 80 degrees of flexion, and a combined 
range of motion of 220 degrees.  None of the degrees of 
forward flexion of the thoracolumbar spine combined ranges of 
motion meet the criteria needed for a 20 percent evaluation 
under Diagnostic Code 5237.

Additionally, there is no evidence that the veteran had a 
muscle spasm or guarding that has resulted in an abnormal 
gait or abnormal spinal contour.  In fact, there is evidence 
to the contrary.  In the March 1999 VA examination report, 
the examiner noted the veteran had a normal gait and no 
paraspinal spasm or deformity.  In the August 1999 VA 
examination report, the examiner stated the veteran did not 
have a limp nor was there paraspinal spasm.  X-rays of the 
thoracic spine were normal.  In the September 2001 VA 
examination report, the examiner noted examination of the 
thoracic spine revealed no deformity, and there was no 
paraspinal spasm.  In the March 2003 VA examination report, 
the examiner stated the veteran had a normal gait, there was 
no muscle spasm, and there was no deformity in the thoracic 
spine.  In the October 2006 VA examination report, the 
examiner noted there was no muscle spasm.  He stated that 
there was a slight right thoracic curve in the mid thoracic 
spine, but that it appeared to be more postural.  The 
examiner did not attribute the slight curve to either muscle 
spasm or guarding.  Thus, the veteran does not meet this 
criteria to warrant a 20 percent evaluation based upon this 
criteria.

Because the veteran does not have any objective neurological 
pathology associated with her thoracic spine applying the 
criteria for evaluating neurological symptoms is not 
warranted.

The Board notes that there are private medical records from 
Dr. MPB that show complaints of thoracic pain.  None of these 
records, however, note thoracic range of motion studies.  
Thus, they cannot be used in addressing whether any 
limitation of thoracic motion warranted a 20 percent 
evaluation.  These medical records also fail to show findings 
of muscle spasm or guarding that has resulted in an abnormal 
gait or abnormal spinal contour.  
 
In considering the holding in DeLuca, the evidence of record 
does not establish that the veteran has pain, fatigability, 
incoordination, and other such symptoms that are not 
contemplated by the current 10 percent evaluation.  See 
September 2001 and March 2003 VA examination reports.  
Moreover, it bears repeating that under the new regulation 
the general rating criteria are controlling regardless of 
whether there are symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a.

Thus, whether the Board applies the old or the new criteria 
during the appeal period, the preponderance of the evidence 
is against an evaluation in excess of 10 percent for 
residuals of a thoracic spine strain.  Accordingly, in view 
of the denial of entitlement to an increased evaluation, the 
Board finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Hart.
 
The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 
 The veteran has not required any hospitalization for her 
thoracic spine disability and the manifestations of such are 
consistent with the assigned schedular evaluation.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the evaluations assigned for the disability.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).
 
In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine. 
 However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal must 
be denied.




ORDER

An evaluation in excess of 10 percent for residuals of a 
thoracic spine strain is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


